Citation Nr: 1647063	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


1.  Entitlement to service connection for Grave's disease, to include as due to an undiagnosed Gulf War syndrome.

2.  Entitlement to a compensable to rating for residuals of skull fracture, post craniotomy.

3.  Entitlement to a rating in excess of 10 percent for residuals of head injury with headaches.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's electronic claims file. 

During the July 2016 Board hearing, the Veteran submitted a request to withdraw the issue of entitlement to service connection for tinnitus.  However, in a May 2013 rating decision, service connection for tinnitus was granted.  As such, appellate review of this claim is moot, as the benefit sought has already been granted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to service connection for bilateral hearing loss will be addressed in the REMAND portion of this decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During a July 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to service connection for Grave's disease, to include as due to an undiagnosed Gulf War syndrome.

2.  During a July 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to a compensable to rating for residuals of skull fracture, post craniotomy.

3.  During a July 2016 hearing before the Board, the Veteran requested to withdraw the appeal as to the issue of entitlement to a rating in excess of 10 percent for residuals of head injury with headaches.

4.  Chronic fatigue syndrome developed after the Veteran's service in the Persian Gulf and became manifest for six months or more to a degree of 10 percent or more disabling prior to December 31, 2016.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for Grave's disease, to include as due to an undiagnosed Gulf War syndrome, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a compensable to rating for residuals of skull fracture, post craniotomy, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a rating in excess of 10 percent for residuals of head injury with headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  Chronic fatigue syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88b, Diagnostic Code 6354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Grave's Disease, Skull Fracture, and Head Injury

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204 (a). 

During the July 2016 hearing, the Veteran requested to withdraw the appeal as to the claims of entitlement to service connection for Grave's disease, to a compensable to rating for residuals of skull fracture, post craniotomy, and to a rating in excess of 10 percent for residuals of head injury with headaches.  The Board received this request to withdraw prior to the promulgation of a decision.  38 C.F.R. § 20.204 (a), (b)(3).  Further, the request was submitted during a Board hearing.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims of entitlement to service connection for Grave's disease, to a compensable to rating for residuals of skull fracture, post craniotomy, and to a rating in excess of 10 percent for residuals of head injury with headaches and, thus, they are dismissed.

Chronic Fatigue Syndrome

The Veteran served in Southwest Asia from during his active duty.  Therefore, he is a Persian Gulf Veteran as defined by regulation.  See 38 C.F.R. § 3.317.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317 (a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In October 2010, the Veteran underwent a VA examination to ascertain the etiological relationship between his chronic fatigue syndrome and his active duty.  After reviewing the evidence of record, interviewing the Veteran, and administering a thorough clinical evaluation, the examiner rendered the following etiological opinion:

The [Veteran's] fatigue is due to an undiagnosed illness.  This condition is at least as likely as not related to a specific exposure event experienced by the [V]eteran during his service in Southwest Asia.

RATIONALE FOR OPINION GIVEN:  This [Veteran's] current evaluation as far as his current review of systems, physical examination, laboratory studies do not show an obvious organic etiology.

The record did not otherwise include evidence that addressed the etiological relationship between the Veteran's chronic fatigue syndrome and his active duty.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only etiological opinion of record is that of the October 2010 VA examiner, which is positive to the Veteran's claim

With application of the benefit of the doubt, the Board finds that the Veteran's chronic fatigue syndrome was manifested by symptoms prior to December 31, 2016, that met or more nearly approximated debilitating fatigue, cognitive impairments, or a combination of other signs and symptoms, which wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  See 38 C.F.R. § 4,88b, Diagnostic Code 6354.

As such, the Board finds that service-connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is warranted.  38 C.F.R. §§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for Grave's disease, to include as due to an undiagnosed Gulf War syndrome, is dismissed.

The claim of entitlement to a compensable to rating for residuals of skull fracture, post craniotomy, is dismissed.

The claim of entitlement to a rating in excess of 10 percent for residuals of head injury with headaches, is dismissed.

Service connection for chronic fatigue syndrome, due to an undiagnosed illness, is granted.


REMAND

Pursuant to his claim of entitlement to service connection for bilateral hearing loss, the Veteran was provided VA examinations in October 2010.  While both of the VA examiners rendered an etiological opinion regarding whether the Veteran's bilateral hearing was incurred in active duty, neither opined as to whether the Veteran's bilateral hearing loss was due to his active duty (even if first diagnosed after his active duty) or whether it was caused or aggravated by a service-connected disability.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a new VA audiological examination to determine the etiology of his current bilateral hearing loss.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must then provide an opinion as to 

(a)  whether the Veteran's current bilateral hearing loss was incurred in OR due to his active duty (even if it was first diagnosed after service); AND

(b) whether the Veteran's bilateral hearing loss was caused OR aggravated by a service-connected disability.

In so doing, the examiner must specifically discuss and consider the Veteran's reported in-service exposure to noise.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development deemed necessary, the Veteran's claim should be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


